Case 2:15-cv-03324-SRC-CLW Document 253 Filed 12/18/19 Page 1 of 1 PageID: 11979



                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
  _______________________________________
                                           :
  HORIZON MEDICINES LLC and NUVO           :       Civil Action No. 15-3324 (SRC)
  PHARMACEUTICAL (IRELAND)                 :
  DESIGNATED ACTIVITY COMPANY,             :
                                           :                  ORDER
                    Plaintiffs,            :
                                           :
              v.                           :      (consolidated for discovery
                                           :      purposes with Civil Action
  DR. REDDY’S LABORATORIES, INC.           :      Nos. 16-4918, 15-3327,
  and DR. REDDY’S LABORATORIES,            :      16-4921, 15-3326,
                                           :      and 16-4920)
                    Defendants.            :
  _______________________________________:


  CHESLER, U.S.D.J.

         This matter having come before this Court on the motion for a preliminary injunction by

  Plaintiffs Horizon Medicines LLC and Nuvo Pharmaceutical (Ireland) Designated Activity

  Company (collectively, “Plaintiffs”); and the Court having considered the parties’ submissions,

  and heard oral argument on the motion on December 11, 2019; and for the reasons stated in the

  accompanying Opinion, and good cause appearing,

         IT IS on this 18th day of December, 2019

         ORDERED that Plaintiffs’ motion for a preliminary injunction (Docket Entry No. 232)

  is DENIED.


                                                          s/ Stanley R. Chesler
                                                      STANLEY R. CHESLER, U.S.D.J.
